Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the claimed subject matter of: 
A battery temperature raising device for a hybrid vehicle, which raises a temperature of a battery in a low temperature state in the hybrid vehicle, the hybrid vehicle having an engine travelling mode using an internal combustion engine as a power source and a motor 5travelling mode using a motor generator that mutually converts an electric power of the battery and a mechanical power as the power source, the battery temperature raising device comprising: an engine cooling circuit through which cooling water for cooling the internal combustion engine circulates; a motor generator cooling circuit through which a refrigerant for cooling the motor 10generator circulates and which is independent of the engine cooling circuit; a first battery circuit which is connected in parallel to the engine cooling circuit and in which cooling water circulates through the battery; a first bypass flow path which bypasses the internal combustion engine, is connected in parallel to the engine cooling circuit, and forms, together with a part of the engine cooling circuit 15and the first battery circuit, a closed circuit through which cooling water circulates; a heat exchanger which is arranged in the first bypass flow path and performs heat exchange between the cooling water of the engine cooling circuit and the refrigerant of the motor generator cooling circuit; a first switching unit which switches connection/disconnection of the first battery 20circuit to the engine cooling circuit; a second switching unit which switches connection/disconnection of the first bypass flow path to the engine cooling circuit; a battery temperature sensor which detects the temperature of the battery; an engine cooling water temperature sensor which detects a temperature of the cooling 25water of the internal combustion engine; a motor generator temperature sensor which detects a temperature of the motor 24File:094394usf generator; and a temperature raising control unit, wherein in the engine travelling mode, the temperature raising control unit performs a first temperature raising control for raising the temperature of the battery by connecting the first battery circuit to the engine cooling circuit with 5the first switching unit and introducing the cooling water in the engine cooling circuit into the first battery circuit when the detected engine cooling water temperature is higher than a predetermined cooling water temperature; and in the motor travelling mode, the temperature raising control unit performs a second temperature raising control for raising the temperature of the battery by respectively connecting the first battery circuit and the first bypass flow path to the engine cooling 10circuit with the first and the second switching units and introducing the cooling water raised in temperature by heat exchange with the refrigerant in the heat exchanger into the first battery circuit when the detected motor generator temperature is higher than the detected battery temperature.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The use of a heat exchanger in a separate refrigerant cooling circuit for the electric machine and then use the waste heat from the electric machine when the vehicle is in motor-only driving mode to heat up a cold battery, in combination with the other elements of the claim, was not found by the examiner. All of the references that the examiner found either showed a common cooling circuit with an engine or no cooling circuit at all for the electric machine. The claim is clear that the water coolant used in the engine cooling circuit is different and separate from the refrigerant coolant used for the electric machine cooling circuit. The closest prior art appears to be JP 2013-119259 but figure 1 is clear that the electric machine cooling circuit 29 is not separate and distinct from the rest of the cooling circuit and therefore cannot meet the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 09 January 2022 and 07 February 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, April 21, 2022